COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        John William Palmer v. The State of Texas

Appellate case number:      01-18-0367-CR

Trial court case number:    1584989

Trial court:                263rd District Court of Harris County


       Appellant has filed a “Petition for Rehearing” that we construe as a motion for
rehearing. It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Date: July 12, 2018